Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 20, 2013.  All previous rejections of record are hereby withdrawn and this Office action is made non-final to better consider all the issues.
Applicant's election with traverse of Group I, claims 21-23, 28-29, 31, 33-35, in the reply filed on 8/17/21 is acknowledged.  The traversal is on the ground(s) that the method claim should be rejoined if the composition claims are allowed.  This is not found persuasive because the method claim does not contain the same limitations of the composition claims and improperly depends from a composition claim.
The requirement is still deemed proper and is therefore made FINAL.
Although argued herein, the specification does not appear to include the concept of avoiding paraben preservatives and teaches formulations that include parabens such as in paragraphs 24 and 50.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 28-29, 31, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Collier.
Collier (2012/00148885) entitled "Personal Care Compositions and Methods for Their Use" teaches in paragraph 41, compositions where the carrier is propylene glycol and/or glycerol.  In paragraph 66 the composition may be used in personal care products including wet wipes.  In paragraph 217 waxes may be included, specifically shea butter.  The composition may be in the form of an emulsion where in paragraph 225 propylene glycol is a component.  In paragraph 236 preservatives are listed including sodium benzoate and in paragraph 237 benzyl alcohol.  In paragraph 240 chelating agents are described including citric acid, EDTA, EGTA, and others.  In paragraph 454 the composition may include liposomes made of water and glycerin.  In paragraph 470 humectants include aloe vera in various forms 
The claims may differ from Collier in that it is unclear if the claims are open or closed as written, where Collier includes additional components in the compositions described.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the presently claimed wet wipes in view of Collier who teaches wet wipes with the same components in the composition.  Regarding the claims directed to broad relative amounts of the components, as wet wipes are a conventional product, one of ordinary skill would be able to adjust the proportion of components to achieve a desired result without undue experimentation.  It is noted there are wet wipes commercially available containing predominantly water and witch hazel where the witch hazel would be a large proportion of .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 28-29, 31, 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
The claim language is inconsistent and conflicts with itself.  In claim 21 line 1 there is closed-end terminology "consisting of" but in line 5 "consisting essentially of" which is inconsistent.  And in claim 29 line 2 "further comprises" is improper as claim 21 from which it depends is closed.  The 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the presently claimed invention.  Correction is required.  See MPEP § 608.01(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agisim (10,238,704) is the parent patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655